McCALEB, Justice.
Appellant was charged in a bill of information, containing two counts, with theft and receiving stolen things valued at $100, in violation of the provisions of R.S. 14:67 and R.S. 14:69. Being found guilty on the second count of receiving stolen things valued at $75 and sentenced to serve one year at hard labor in the State penitentiary, he prosecuted this appeal, relying on four bills of exceptions reserved by him during the trial, which are identical with four of the bills taken by appellant in State v. Murphy, 234 La. 909, 102 So.2d 61.
Bill No. 1 relates to the dismissal, on demurrer of the State, of a motion to quash the jury venire; Bill No. 2 to the refusal of a requested special charge and includes an objection to part of the judge’s general charge; Bill No. 3 to the overruling of a motion in arrest of judgment, which is based on the form of the verdict, and Bill No. 4 to the overruling of a motion for a new trial, which is founded on the other three bills.
As stated, each one of the points raised in the bills has been fully discussed and disposed of adversely to appellant in State v. Murphy and the reasons given for our decision in that case apply to this one.
The conviction and sentence are, therefore, affirmed.
PONDER and SIMON, JJ., absent.